Detailed Action
This action is responsive to the Application 16/775,585 filed on 01/29/2020. Claims 1-6, 8-19 and 21-22 are pending in the case. Claims 1, 8, and 14 are the independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Referring to the analysis process provided in MPEP 2106:
Claims 1-7 are directed to process (methods) which is within the four statutory categories (i.e., a process). Independent claims 8 is directed to machines (computer program product). Independent claim 14 is drawn to devices and systems for being controlled by user input which is within the four statutory categories (i.e. a machine). The claims are therefore directed to one of the four statutory categories.

Independent claim 1 recite “configuring an autonomous agent for a task; launching the autonomous agent with an initial update interval, the initial update interval determining an initial frequency of the autonomous agent reporting results to a human user for review; and learning a success rate of the initial update interval for the autonomous agent; and setting the initial update interval for a second autonomous agent based on the success rate”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (First employee do assigned new work task (assigned task) and provide review report to supervisor at specified time intervals (determining an initial frequency of the autonomous agent reporting results to a human user for review) and supervisor 
Furthermore, the additional elements, where the “computer-implemented autonomous agent” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “electronic device”, “input/output interface” and “processor” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, these independent claim 1 is not patent eligible.

Independent claim 8 recite “configuring an autonomous agent for a task; launching the autonomous agent with an initial update interval, the initial update interval determining an initial frequency of the autonomous agent reporting results to a human user for review; and measuring a trust level of human user in a performance of the autonomous agent”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (First employee do assigned new work task (assigned task) and provide review report to supervisor at specified time intervals (determining an initial frequency of the autonomous agent reporting results to a human user for review) and supervisor 
Furthermore, the additional elements, a generic computer structure that serves to perform generic computer functions that serve to generally link the abstract idea to a particular technological environment or field of use (i.e., a display, a communicator, a processor, an input device, a computer-readable medium).  The use of generic computer components to read and display data does not impose any meaningful limit on the computer implementation of the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “electronic device”, “input/output interface” and “processor” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, these independent claim 8 is not patent eligible.

Independent claim 14 recite “a processor; and a memory, the memory storing instructions to cause the processor to perform: configuring an autonomous agent for a task; launching the autonomous agent with an initial update interval, the initial update interval determining an initial frequency of the autonomous agent reporting results to a human user for review; and measuring a trust level of human user in a performance of the autonomous agent”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (First employee do assigned new work task (assigned task) and provide review report to supervisor at specified time intervals (determining an 
Furthermore, the additional elements, using a computer system with a processor and memory storing instructions to perform the presenting steps. The computer system in the listed steps is recited at a high-level of generality (i.e., as a generic processor executing instructions stored in a generic memory for performing a generic computer function of presenting information, receiving input, and presenting information based on the input) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “electronic device”, “input/output interface” and “processor” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, these independent claim 14 is not patent eligible.

	Dependent claims 2-6 and 21-22 are depend from independent claim 1, dependent claims 9-13 are depend from independent claim 8 and dependent claims 15-19 are depend from independent claim 
	Therefore, claims 2-6, 9-13, 15-19 and 21-22 recite an abstract idea and not patent eligible.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1,
Claim 1 recites the limitation “learning a success rate of the initial update interval for the autonomous agent; and setting the initial update interval for a second autonomous agent based on the success rate". While the substitute specification filed on 05/07/2020 disclose “the update schedule for a new agent can be adjusted to require less frequent (or no) updates for tasks similar to those successfully run in the past (e.g., for a task that is launched once a week with the same parameters and the same computational context)” ([0037]), it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of “learning a success rate of the initial update interval for the autonomous agent; and setting the initial ”. None of these limitations are supported by the specification. 
Claims 8 and 14 are rejected similarly.
Claims 2-6, 9-13, 15-19 and 21-22 are rejected for being dependent on a rejected base claim.

Response to Arguments
Drawing Objection:
In view of Applicant’s amendments to the drawings of Figures 3, the objection of the drawing of Figures 3 have been withdrawn.
Claim Rejection:
Applicant’s arguments regarding the 35 U.S.C. §101 rejection of claims 1-6, 8-19 and 21-22 presented on 11/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed limitations combine the inventive concept in a non-conventional and non-generic arrangement of additional elements and amount to significantly more than the abstract idea [pg. 10]. Examiner respectfully disagrees.
The "'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 1 01 [MPEP 2106.05]. Therefore, the non-conventional and non-generic arrangement of the claimed limitations do not render the claim patent eligible.
Claims 1-6, 8-19 and 21-22 remains rejected under 101 as being directed to an abstract idea without significantly more.
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
a.    Specifically, Applicant argues (pgs. 11-12) that the cited references do not teach the newly amended claim limitations.

c.    The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 14, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gino Knodel et al. (US Pub. NO. 20200027124 A1, hereinafter Knodel) in further view of Passot; Jean-Baptiste et al. (US Publication 20140371907 A1, hereinafter Passot) and in further view of HARRISON; GREGORY A. et al. (US Publication 20150106308 A1, hereinafter HARRISON).

Regarding Claim 1 is an independent claim; Knodel teaches a computer-implemented autonomous agent operating method, the method comprising: 
configuring an autonomous agent (Knodel: Fig:4 and [0027]; agent (model) 404 in FIG. 4)) for a task (Knodel: Fig:4 and [0027]; learning model (e.g., 306 and 406) can act as an “agent” who at any given moment in time decides a personalized action for each customer, e.g., with respect to creating and sending (or not sending) each electronic communication to that customer, (“examiner considered as given task to agent”)
launching the autonomous agent with an initial update interval, the initial update interval determining an initial frequency of the autonomous agent reporting results to a human user for review (Knodel: Fig:4 and [0027]; decision can represent the agent's current view on what the optimal frequency is, and may be based on various kinds of information, further see into [0031]; at each iteration step, the model uses these three kinds ((1)-(3) above) of new information to adjust the model's view on what the optimal electronic communication frequency is, and to find an improved set of best actions 414 for customers, (“So determined frequency to do electronic communication to the customer considered as reviewer”)); and 
Knodel does not appear to expressly disclose
learning a success rate of the initial update interval for the autonomous agent; and 
However, Passot teaches:
learning a success rate of the initial update interval for the autonomous agent (Passot: Fig:10 and [0308]-[0309]; Responsive to the determination at operation 1048 that the performance has not improved, the user control input may be maintained and/or increased at operation 1050 and further see into [0309]; Responsive to the determination at operation 1048 that the performance has improved, the user control input may be reduced at operation 1052, (Examiner consider as learning success rate for the autonomous agent based on the required user input”); and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for automatic frequency capping provide an automated decision-making process that decides dynamically how often the content of electronic communications from an entity should be sent to any specific customer or potential customer for a particular campaign as taught in Knodel with further a method for training of robotic devices as taught by Passot. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide the methodology may enable users without robotic experience to train robotic devices through repetition and/or demonstration (Passot: [0317]).

Knodel and Passot does not appear to expressly disclose
setting the initial update interval for a second autonomous agent based on the success rate.
However, Harrison teaches:
setting the initial update interval for a second autonomous agent based on the success rate (Harrison: [0050]; The tasks are directly shareable. If agents are learning in duplicate environments, then their learned rule lists can be directly shareable. The objects in the environment may be identical at all simulators, the task names and the rewards and punishments may be the same, the same exact task may be used).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for automatic frequency capping provide an automated decision-making process that decides dynamically how often the content of electronic communications from an entity should be sent to any specific customer or potential customer for a particular campaign as taught in Knodel with further method for distributed machine learning intelligence development are provided as taught by Harrison. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide the intelligent agents could share their memories and incorporate knowledge from other intelligent agents to make the genetic evolutionary process faster.

Regarding claim 4, is a dependent on claim 1, Knodel, Passot and Harrison discloses a computer-implemented autonomous agent operating method, the method comprising:
wherein the initial update interval set at a launch of the agent is based on any of (Knodel: [0038]; model can be optimized for user-specific historical data, aggregate data on the campaign level and/or other data. Together the data can be used to determine which campaign has the highest value for a given user, from which the model in various embodiments can derive the optimal email frequency per user): an owner familiarity with a past behavior of the agent (Knodel: [0055]; client-specified measures of expected campaign performance); a similarity of a computational domain to a past domain; a risk tolerance; a computational budget; a criticality of a result from the agent; and an agent profile setting.

claim 21, is a dependent on claim 1, Knodel, Passot and Harrison discloses a computer-implemented autonomous agent operating method, the method comprising:
Knodel and Passot does not appear to expressly disclose
wherein the initial update interval is set for the second autonomous agent based on a similarity between the task of the autonomous agent and a second task of the second autonomous agent.
However, Harrison teaches:
wherein the initial update interval is set for the second autonomous agent based on a similarity between the task of the autonomous agent and a second task of the second autonomous agent  (Harrison: [0050]; The tasks are directly shareable. If agents are learning in duplicate environments, then their learned rule lists can be directly shareable. The objects in the environment may be identical at all simulators, the task names and the rewards and punishments may be the same, the same exact task may be used).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for automatic frequency capping provide an automated decision-making process that decides dynamically how often the content of electronic communications from an entity should be sent to any specific customer or potential customer for a particular campaign as taught in Knodel with further method for distributed machine learning intelligence development are provided as taught by Harrison. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide the intelligent agents could share their memories and incorporate knowledge from other intelligent agents to make the genetic evolutionary process faster.

Regarding claim 22, is a dependent on claim 1, Knodel, Passot and Harrison discloses a computer-implemented autonomous agent operating method, the method comprising:
 Knodel does not appear to expressly disclose
wherein the success rate is determined by the human user after the review. 
However, Passot teaches:
wherein the success rate is determined by the human user after the review (Passot: Fig:10 and [0308]-[0309]; Responsive to the determination at operation 1048 that the performance has not improved, the user control input may be maintained and/or increased at operation 1050 and further see into [0309]; Responsive to the determination at operation 1048 that the performance has improved, the user control input may be reduced at operation 1052, (Examiner consider as learning success rate for the autonomous agent based on the required user input”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for automatic frequency capping provide an automated decision-making process that decides dynamically how often the content of electronic communications from an entity should be sent to any specific customer or potential customer for a particular campaign as taught in Knodel with further a method for training of robotic devices as taught by Passot. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide the methodology may enable users without robotic experience to train robotic devices through repetition and/or demonstration (Passot: [0317]).

Claims 8 and 14 are similar in scope to claim 1 and are rejected similarly.
Claims 11 and 17 are similar in scope to claim 4 and are rejected similarly.


Claims 2-3, 6, 9-10, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being Knodel, Passot  and Harrison as applied above to claim 1, and in a further view of Jacobs; James L. (US Patent Application Pub. No. 20130111553 A1; hereinafter Jacobs).

Regarding claim 2, is a dependent on claim 1, Knodel, Passot and Harrison discloses a computer-implemented autonomous agent operating method, the method comprising:
adjusting the update interval based on the measured trust level (Knodel: [0038]; model can be optimized for user-specific historical data, aggregate data on the campaign level and/or other data. Together the data can be used to determine which campaign has the highest value for a given user, from which the model in various embodiments can derive the optimal email frequency per user).
Knodel, Passot and Harrison does not appear to expressly disclose
measuring a trust level of human user in a performance of the autonomous agent; and 
However, Jacobs teaches:
measuring a trust level of human user in a performance of the autonomous agent (Jacobs: [0025]; As shown in FIGS. 3 and 4, the reviews and references can be fed back to the system providers 100 as part of a feed back loop to gradually improve the autonomous agent, to provide the autonomous agent with the necessary tools to improve performance and to allow it build the trust of the human operators using the autonomous agent); and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for automatic frequency capping provide an automated decision-making process that decides dynamically how often the content of electronic communications from an entity should be sent to any specific customer or potential customer for a particular campaign as taught in Knodel with further method to establish a trustworthiness of an autonomous agent is provided as taught by Jacobs. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a system to establish the trustworthiness of an autonomous agent such that operators will be able to judge the competence of an autonomous agent in a manner similar to the way they evaluate human actors in similar roles.

Regarding claim 3, is a dependent on claim 2, Knodel, Passot, Harrison and Jacobs discloses a computer-implemented autonomous agent operating method, the method comprising:
wherein the update interval is dynamically adjusted in order to simultaneously maximize the trust by the human user while minimizing an overhead of monitoring behavior of the autonomous agent (Knodel: [0004]; individual customer's or potential customer's optimal frequency for sending the electronic communications may be determined using machine learning. In various embodiments, the resulting target frequency for each customer (or potential customer) is personalized, and can depend on the customer's or (or potential customer's) past behavioral data such as opens/views/clicks regarding the electronic communication, on-site interactions, purchases, and other relevant data and further see into [0060]; on the user level, if it is known from other partners' data that a given user likes to receive a lot of electronic communications and therefore his/her ideal electronic communication frequency is high, further see into [0019]; individual customer's or potential customer's optimal frequency for sending the electronic communications may be determined using machine learning. In various embodiments, the resulting target frequency for each customer (or potential customer) is personalized, and can depend on the customer's or (or potential customer's) past behavioral data such as opens/views/clicks regarding the electronic communication, on-site interactions, purchases, and other relevant data, (“so frequency for each potential customer is personalized by to certain intended recipients using machine learning so automatic frequency capping removes this manual component of setting electronic communication frequencies from the UI, and instead determines and enforces the optimal frequency automatically”)).

Regarding claim 6, is a dependent on claim 2, Knodel, Passot and Harrison discloses a computer-implemented autonomous agent operating method, the method comprising:
embodied in a cloud-computing environment (Knodel: Fig:8 and [0076]; computing system 800 may be implemented as a cloud-based computing environment, such as a virtual machine operating within a computing cloud), and
wherein the update interval is dynamically increased due to signals indicating an increase in owner trust or dynamically decreased due to signals indicating a decrease in owner trust (Knodel: [0050]; automatic engine 712, in various embodiments, determines the frequency for sending electronic communications based on the model 714 and further see into [0048]; he frequency for sending the electronic communications is determined based on a model (e.g., Model Reinforcement Learning 714, also referred to herein as model 714). The model 714 can decide at any given moment a personalized action for each customer, e.g., with respect to creating and sending each electronic communication to that customer. This decision can include and represent the model's current view on what the optimal frequency is, and may be based on various kinds of data. The data may include but not be limited to: behaviors 716 (e.g., direct feedback from recipient's actions or inactions)).

Claims 9 and 15 are similar in scope to claim 2 and are rejected similarly.
Claims 10 and 16 are similar in scope to claim 3 and are rejected similarly.
Claims 13 and 19 are similar in scope to claim 6 and are rejected similarly.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being Knodel, Passot  and Harrison, as applied above to claim 1, and in a further view of Hikone; Yuki (US Patent Application Pub. No. 20170061285 A1; hereinafter Hikone).

Regarding claim 5, is a dependent on claim 1, Knodel, Passot and Harrison discloses a computer-implemented autonomous agent operating method, the method comprising:
Knodel does not appear to expressly disclose
wherein the update interval automatically changes with time with more frequent updates after launch and less frequent updates after a predetermined amount of time.
However, Hikone teaches:
wherein the update interval automatically changes with time with more frequent updates after launch and less frequent updates after a predetermined amount of time (Hikone: [0029]; after the artificial intelligence starts the operation, the reviewer can actually review part of the data at specified intervals and continuously give the classification result to the artificial intelligence, so that the artificial intelligence can further learn the characteristics of the data analysis every time it receives the classification result; and the artificial intelligence can grow until a level of accuracy of the data analysis becomes equivalent to that of data analysis by an expert (such as a lawyer). As a result, the artificial intelligence can take the place of the reviewer and promptly and precisely classify object data from among a large amount of data which cannot be checked entirely by the reviewer, [0067]; process of progress of the data analysis system's operation, the management unit 18 evaluates the use data (S17 and S18) at specified intervals, for example, at regular timings (time points) and sequentially records scores calculated at respective timings in an area 502 of the management table. Each of t1, t2, t3, and so on up to tn is such timing, further see into [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for automatic frequency capping provide an automated decision-making process that decides dynamically how often the content of electronic communications from an entity should be sent to any specific customer or potential customer for a particular campaign as taught in Knodel with further a method with the artificial intelligence grows by learning characteristics of the classification by the reviewer as taught by Hikone. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide the artificial intelligence can take the place of the reviewer and promptly and precisely classify object data from among a large amount of data which cannot be checked entirely by the reviewer (Hikone: [0029]).

Claims 12 and 18 are similar in scope to claim 5 and are rejected similarly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGJIA PAN/Primary Examiner, Art Unit 2145